DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Amendment
2.	Applicant’s arguments filed on 05/04/2022 have been entered and carefully considered with respect to claims 1 – 17, which are pending in this application. Claims 1, 9 and 17 are amended, without introducing new matter. No claims were cancelled. Therefore, claims 1 - 17 now remain pending. 

Continued Examination Under 37 CFR 1.114
3.         A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/14/2022 has been entered.

Response to Arguments
Rejection of Claims under 35 USC § 103
4.	Applicants’ arguments with respect to claims 1 - 17 have been fully considered but are not persuasive. 

Summary of Applicant’s arguments on pages 6 - 11:
	Applicant argues that Chong fails to disclose or teach "determining a non-zero out region within a current block; partitioning the non-zero out region into at least one transform coefficient group" recited in claim 1. Additionally, Applicant contests Examiner’s argument that the operation of determining and partitioning non-zero out region is implied in Chong. 
  	Based on the current amendment, Applicant submits that "partitioning the non-zero out region into at least one transform coefficient group" cannot possibly be implied in Chong since Chong merely discloses the determining of zero out regions. Applicant submits also that Cook cannot remedy the deficiencies of Chong, and therefore, the combination of Cook and Chong cannot possibly teach or suggest all of the limitations. 
   	Claims 9 and 17 contain the same patently distinguishable language as independent claim 1, and therefore, are in condition for allowance. The dependent claims 2 - 8 and 10 - 16, are also allowable at least as dependent claims from 1 and 9, considered to be in condition for allowance. Therefore, in conclusion, Applicant submits that claims 1 - 17 are in condition for allowance over the cited references, and requests reconsideration and withdrawal of the outstanding rejections and allowance for the subject matter. 
 Response to Applicant’s arguments
Examiner disagrees with Applicant’s assessment that Chong fails to teach, disclose, or even suggest, inter alia, partitioning a region except for the zero out region within the current block. Chong discloses, in the context of a method of decoding an image: determining a zero out region within a current block; (See Chong, Fig. 4 and 6 – 7; Pars. 0024, 0092 – 0094: Chong discloses determining a first region of a transform unit in which transform coefficients are subject to zero-out based on a threshold (i.e., the coefficients located outside of the inner region 410 (e.g., the coefficients in the outer region 420) may be zeroed-out based on determinations made using the methods of this disclosure as described in the above cited figures and paragraphs; determination of a second region of the transform unit in which transform coefficients are not subject to zero-out based on the threshold). 
Accordingly, Applicant’s arguments are moot in view of the new grounds of rejection, based on the new combination of references, now including US 2016/0073130 A1 to Wang et al. For similar reasons, claims 9 and 17, which recite the same features as claim 1 are also not allowable. 
	

Claim Rejections - 35 USC § 103
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



7.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

8.	This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).


9.	Claims 1 – 2, 8 - 10, and 16 - 17 are rejected under 35 U.S.C. 103 as being unpatentable over Chong et al. (US 20150264403 A1), hereinafter “Chong,” in view of Wang et al. (US 2016/0073130 A1), hereinafter “Wang,” in view of Cook et al. (US 20130142248 A1), hereinafter “Cook.”

	In regard to claim 1, Chong discloses: a method of decoding an image, the method comprising: determining a non-zero out region within a current block; (See Chong, Fig. 4 and 6 – 7; Pars. 0024, 0092 – 0094: Chong meets the claim limitations by disclosing a method of decoding video data, which comprises determining a first region of a transform unit in which transform coefficients are subject to zero-out based on a threshold (i.e., the coefficients located outside of the inner region 410 (e.g., the coefficients in the outer region 420) may be zeroed-out based on determinations made using the methods of this disclosure as described in the above cited figures and paragraphs; determination of a second region of the transform unit in which transform coefficients are not subject to zero-out based on the threshold)
 	Chong suggests partitioning of a region of a current block, but appears not to be specific about “5 partitioning the non-zero out region into at least one transform coefficient group  
	Nonetheless, Wang teaches “5partitioning the non-zero out region into at least one transform coefficient group (See Wang, Pars. 0045, 0137 and 0138: current block partitioned into coefficient groups, each coefficient group comprising transform coefficients; current coefficient group, which is a non-zero coefficient group in a group scan ordering of the coefficient groups within the current block; video including a picture partitioned into blocks transformed into transform blocks, each transform block being further partitioned into coefficient groups; See further disclosure in Claims 1 and 20 of Wang)
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having both the references of Chong and Wang, before him/her, to combine the technical features of those references to implement a method of decoding an image, the method comprising: determining a zero out region within a current block, and based on the partitioning of the non-zero out region into at least one transform coefficient group, so as to achieve an improved transform coefficient encoding / decoding method through high-efficiency image coding technique for image with high-resolution and high image quality.
	Moreover, Cook teaches the features of  	decoding a transform coefficient on the per transform coefficient group basis. (See Cook, Par. 0042: decoder 635 may decompress encoded non -zero coefficients and fill them into positions of a DCT block. Certain positions in the DCT block may be assigned zero coefficients, based on a corresponding binary mask. The IDCT may also be performed in the decoder 635; See also Fig. 6 and Par. 0071: decoder 635 in Fig. 6 may receive compressed bitstreams comprising a video object and a corresponding binary mask, and generate an uncompressed video object in a decoding process in the decoder.); - (The operation of determining and partitioning non-zero out region is also implied in the disclosure of Chong and would not constitute a feature that is novel to the disclosure of the cited references and in particular to the disclosure of Chong.)
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having both the references of Chong, Wang and Cook, before him/her, to combine the technical features of those references to implement a method of decoding an image, the method comprising: determining a zero out region within a current block, decoding a transform coefficient on the per transform coefficient group basis, after partitioning a non-zero-out region on the per transform coefficient group basis, so as to achieve an improved transform coefficient encoding / decoding method through high-efficiency image coding technique for image with high-resolution and high image quality. 

	In regard to claim 2, the combination of Chong, Wang and Cook discloses: the method of claim 1, wherein at the determining of the non-zero out region, when a width or a height of the current block is larger than a first predefined size, (See Chong, Par. 0056: pixel dimensions of video blocks in terms of vertical and horizontal dimensions, i.e., blocks of NxM pixels; Pars. 0076, 0077: transform processing unit 52 configured to load a predetermined matrix of transform coefficient values, the matrix being a predetermined size (e.g., 32.times.32), and then zero out some of those coefficients (the "inner region," e.g., the 16.times.16 top-left portion) to produce a zeroed-out matrix, e.g., one-quarter of the original size of the 32.times.32 transform coefficient matrix) a region of which a size is (See Chong, Par. 0056 and Pars. 0076, 0077 as cited above; See further Pars. 0083 – 0085; 0091 – 0094; See also rationale in rejection of Claim 1, in regard to the recitation of “the non-zero out region.”)

	In regard to claim 8, the combination of Chong, Wang and Cook discloses: the method of claim 1, wherein a shape of the transform coefficient group is determined to be a non-square shape (See Chong, Par. 0049: a TU can be square or non-square (e.g., rectangular) in shape; See also Pars. 0077, 0093, and 0099) when an area of the non-zero out region is larger than a predefined area and a shape of the non-zero out region is a non-square shape. (See again Chong, Par. 0049 and Pars. 0077, 0093, and 0099; See also Chong, Par. 0052: TUs may be larger or smaller than a PU. For intra coding, a PU may be collocated with a corresponding leaf-TU for the same CU; See further Par. 0094 and rationale in rejection of Claim 1, in regard to the recitation of “the non-zero out region.”)

	In regard to claim 9, the combination of Chong, Wang and Cook discloses: a method of encoding an image, the method comprising: determining a non-zero out region within a current block; partitioning the non-zero out region into at least one transform coefficient group a per transform coefficient group basis. (Claim 9 discloses a method of encoding an image that represents the counterpart of the method of decoding an image as described in Claim 1. Therefore, the rationale applied to rejection of Claim 1 also applies, mutatis mutandis, to rejection of Claim 9)
 
	In regard to claim 10, the combination of Chong, Wang and Cook discloses: t15tthe method of claim 9, wherein at the determining of the zero out region, when a width or a height of the current block is larger than a first predefined size, a region of which a size is larger than the first predefined size within the current block is determined to be a zero out region,Page 3 of 10U.S. Serial No.: 17/259,842PATENT DOCKET: PA4530-0a region except for the zero out region within the current block is determined to be the non-zero out region. (Claim 10 discloses a method of encoding an image that represents the counterpart of the method of decoding an image as described in Claim 2. Therefore, the rationale applied to rejection of Claim 2 also applies, mutatis mutandis, to rejection of Claim 10)

	In regard to claim 16, the combination of Chong, Wang and Cook discloses: the method of claim 9, wherein a shape of the 5transform coefficient group is determined to be a non-square shape when an area of the non-zero out region is larger than a predefined area and a shape of the non-zero out region is a non-square shape. (Claim 16 discloses a method of encoding an image that represents the counterpart of the method of decoding an image as described in Claim 8. Therefore, the rationale applied to rejection of Claim 8 also applies, mutatis mutandis, to rejection of Claim 16)

	In regard to claim 17, the combination of Chong, Wang and Cook discloses: a non-transitory computer readable recording medium storing a bitstream generated by a method of encoding an image, wherein the method comprising: determining a non-zero out region within a current block; partitioning the non-zero out region  into at least one transform coefficient group (Claim 17 discloses a non-transitory computer readable recording medium storing a bitstream generated by a method of encoding an image that represents the counterpart of the method of decoding an image as described in Claim 1. Therefore, the rationale applied to rejection of Claim 9 also applies, mutatis mutandis, to rejection of Claim 17)
 

10.	Claims 3 – 7 and 11 - 15 are rejected under 35 U.S.C. 103 as being unpatentable over Chong, Wang, Cook, and in view of Tsukuba (US 20210144376 A1)         

	In regard to claim 3, the combination of Chong, Wang and Cook discloses: the method of claim 1, but is not specific about the additional limitation of: wherein at the determining of the non-zero out region, the determining is based on a type of frequency transform of the current block.
	Nonetheless, the concept of type of frequency transform of a current block as disclosed in the features of the limitation above, are taught by Tsukuba in combination with Chong and Cook. (See Tsukuba, Abstract and Par. 0075: DST-VII (DST-7), DCT-VIII (DCT-8), and the like indicate types of orthogonal transform; Pars. 0084, 0095, 0134 – 0136; - See also Chong, Par. 0100: transform processing unit 52 may zero-out all coefficients within the transform coefficient matrix 500A or 500B that fall outside of the inner region A or B. The zeroed-out subset may include coefficients with frequency particular values; See further Chong, Fig. 4 and 6 – 7 and Pars. 0024, 0092 – 0094, as cited in rejection of Claim 1 as analyzed above and Cook, Par. 0006 – 0008; - (See also rationale in rejection of Claim 1, in regard to the recitation of “the non-zero out region.”))     
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the references of Chong, Cook and Tsukuba, before him/her, to combine the technical features of those references to implement a method of decoding an image, the method comprising: determining a zero out region within a current block, decoding a transform coefficient on the per transform coefficient group basis, after partitioning a non-zero-out region on the per transform coefficient group basis, so as to achieve an improved transform coefficient encoding / decoding method through high-efficiency image coding technique for image with high-resolution and high image quality, and such that the determining of the zero out region is based on a type of 20frequency transform of the current block. 

	In regard to claim 4, the combination of Chong, Wang and Cook discloses: the method of claim 1, wherein at the determining of the non-zero out region, when a type of frequency transform of the current block is DST-7 or DCT-8, a region of which a size is equal to or (Rationale applied to rejection of Claim 3 as analyzed above also applies, mutatis mutandis, to rejection of Claim 4, on the basis of Tsukuba, Abstract and Par. 0075; Pars. 0084, 0095, 0134 – 0136; Chong, Fig. 4 and 6 – 7 and Pars. 0024, 0092 – 0094 and Par. 0100; and further Cook, Par. 0006 – 0008; - Chong relates to predefined size, in Par. 0056: and Pars. 0076, 0077: transform processing unit 52 configured to load a predetermined matrix of transform coefficient values, the matrix being a predetermined size; See also rationale in rejection of Claim 1, in regard to the recitation of “the non-zero out region.”))  

	In regard to claim 5, the combination of Chong, Wang and Cook discloses: the method of claim 1, wherein at the determining of the non-zero out region, when a type of frequency transform of the current block is DCT-2, a region of which a size is equal to or smaller than a third predefined size within the current block is determined to be the non-zero out region. (Refer again to rationale applied to rejection of Claim 3 and Claim 4 as analyzed above, which further applies, mutatis mutandis, to rejection of Claim 5, on the basis of Tsukuba, Chong, and further Cook, as cited above; See further Tsukuba, Pars. 0084, 0134: Fig. 3, the transform type candidate table B112 includes four types of transform types of DCT2 (or DCT-2), DCT8, DST1, and DST7, as elements; - Also, Chong relates to predefined size, in Par. 0056: and Pars. 0076, 0077 as indicated above for Claim 4; See further rationale in rejection of Claim 1, in regard to the recitation of “the non-zero out region.”)    

	In regard to claim 6, the combination of Chong, Wang and Cook discloses: the method of claim 1, wherein a size of the transform coefficient group is determined on the basis of a width and a height of the non-zero out region. (The additional limitation of a size of transform coefficient group determined on the basis of a width and a height of a current block, is not novel to the cited prior art as applied to rejection of claims 3 – 5; See also rationale in rejection of Claim 1, in regard to the recitation of “the non-zero out region.”) 

	In regard to claim 7, the combination of Chong, Wang and Cook discloses: the method of claim 1, wherein when a width or a height of the non-zero out region is smaller than a fourth predefined size, a size of the transform coefficient group is determined to be a fifth predefined size, and when the width and the height of the non-zero out region is larger than the fourth predefined size, the size of the transform coefficient group is determined to be a sixth predefined size, wherein the sixth predefined size is larger than the fifth predefined size. (The additional limitation added to Claim 1 to make up Claim 7 and involving fourth predefined size, a sixth predefined size of a transform coefficient group determined on the basis of a width and a height of a current block, is not novel to the cited prior art as applied to rejection of claims 3 - 6)  

	In regard to claim 11, the combination of Chong, Wang and Cook discloses: the method of claim 9, wherein at the determining of the non-zero out region, the determining is based on a type of frequency transform of the current block. (Claim 11 discloses a method of encoding an image that represents the counterpart of the method of decoding an image as described in Claim 3. Therefore, the rationale applied to rejection of Claim 3 also applies, mutatis mutandis, to rejection of Claim 11; See also rationale in rejection of Claim 1, in regard to the recitation of “the non-zero out region.”)
 
	In regard to claim 12, the combination of Chong, Wang and Cook discloses: the method of claim 9, wherein at the determining of the non-zero out region, when a type of frequency transform of the current block is DST-7 or DCT-8, a region of which a size is equal to or smaller than a second predefined size within the current block is determined to be the non-zero out region. (Claim 12 discloses a method of encoding an image that represents the counterpart of the method of decoding an image as described in Claim 4. Therefore, the rationale applied to rejection of Claim 4 also applies, mutatis mutandis, to rejection of Claim 12)
 
	In regard to claim 13, the combination of Chong, Wang and Cook discloses: the method of claim 9, wherein at the determining of the non-zero out region, when a type of frequency transform of the current block is DCT-2, a region of which a size is equal to or smaller than a third predefined size within the current block is determined to be the non-zero out region. (Claim 13 discloses a method of encoding an image that represents the counterpart of the method of decoding an image as described in Claim 5. Therefore, the rationale applied to rejection of Claim 5 also applies, mutatis mutandis, to rejection of Claim 13)  

	In regard to claim 14, the combination of Chong, Wang and Cook discloses: the method of claim 9, wherein a size of the transform coefficient group is determined on the basis of a width and a height of the non-zero out region. (Claim 14 discloses a method of encoding an image that represents the counterpart of the method of decoding an image as described in Claim 6. Therefore, the rationale applied to rejection of Claim 6 also applies, mutatis mutandis, to rejection of Claim 14)
 
	In regard to claim 15, the combination of Chong, Wang and Cook discloses: the method of claim 9, wherein when a width or a height of the non-zero out region is smaller than a fourth predefined size, a size of the transform coefficient group is determined to be a fifth predefined size, and when the width and the height of the non-zero out region is larger than the fourth predefined size, the size of the transform coefficient group is determined to be a sixth predefined size, wherein the sixth predefined size is larger than the fifth predefined size. (Claim 15 discloses a method of encoding an image that represents the counterpart of the method of decoding an image as described in Claim 7. Therefore, the rationale applied to rejection of Claim 7 also applies, mutatis mutandis, to rejection of Claim 15) 
 

References considered but not cited
11.	The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure.
		Ahn et al. (US 20200351511 A1) teaches METHOD AND DEVICE FOR VIDEO CODING USING VARIOUS TRANSFORM TECHNIQUES.
		Nishi et al. (US 20200059669 A1) teaches ENCODER, DECODER, ENCODING METHOD, AND DECODING METHOD.
		Kim et al. (US 20190387241 A1) teaches METHOD AND APPARATUS FOR PROCESSING VIDEO SIGNALS USING REDUCED TRANSFORM.
		Wang et al. (US 20160073130 A1) teaches CODING POSITION DATA FOR THE LAST NON-ZERO TRANSFORM COEFFICIENT IN A COEFFICIENT GROUP.
	

Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BERTEAU JOISIL whose telephone number is (571)270-7492.  The examiner can normally be reached on 7:30 am to 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Czekaj can be reached on 571-272-3963.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Berteau Joisil/
Examiner, Art Unit 2487
/Dave Czekaj/Supervisory Patent Examiner, Art Unit 2487